Title: Thomas Jefferson to Robert Quarles, 4 October 1809
From: Jefferson, Thomas
To: Quarles, Robert


          Sir  Monticello Oct. 4. 09.
           I am sorry it is not in my power to give you any information how far the making a dam across the Rivanna might interfere with the rights of the James river company. having been absent from the state almost continually for 25. years, I am become quite uninformed of it’s laws, not having even a copy of them. my dam affords no precedent, it’s rights being prior to those of the company. my mill & dam have been established 52. years, and altho carried away in the mean time, & very long in the rebuilding, yet the right was always kept up by constant renewals of the order of court. I tender you my salutations & respects.
          
            Th:
            Jefferson
        